This is a habeas corpus proceeding brought by H. Marvin Hanson while an inmate of the Montana state prison where he was received June 12, 1953 to serve a term of two years for having committed the crime of making, uttering and passing a fictitious check for $35, to the commission whereof he pleaded guilty in the district court of Hill County, Montana, where sentence was pronounced June 10, 1953.
It now appears that pursuant to an order of October 27, 1954 of the state board of pardons approving his discharge, the said H. Marvin Hanson was released from custody and discharged from the state’s prison on November 28, 1954.
Now therefore the writ is denied and the proceeding is dismissed.